Fourth Court of Appeals
                               San Antonio, Texas
                                      June 27, 2019

                                   No. 04-18-00443-CV

                     CONSOLIDATED REINFORCEMENT, L.P.,
                                 Appellant

                                            v.

                                     Ali CHERAIF,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CI16237
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Luz Elena D. Chapa, Justice
             Beth Watkins, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court